Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
             Claims 18-32 are under consideration in this application.  
             Claims 33-36 are held withdrawn from consideration as being drawn to nonelected subject matter 37 CFR 1.142(b).
Election/Restrictions
Applicant’s election without traverse of Group I and entry 138 in Table 1 in the reply filed on October 18, 2021 is acknowledged.
The restriction requirement is deemed sound and proper and is hereby made fial.
The guidelines in MPEP § 803.02 provide that upon examination if prior art is found for the elected species, the examination will be limited to the elected species.  Relevant portion of MPEP § 803.02 is provided here for convenience:
As an example, in the case of an application with a Markush claim drawn to the compound X-R, wherein R is a radical selected from the group consisting of A, B, C, D, and E, the examiner may require a provisional election of a single species, XA, XB, XC, XD, or XE. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. 

If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.

If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping.

Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See 

	The elected species was not found in the prior art and the search was expanded to the compounds of formula I wherein W is phenyl substituted by pyrazole or non-heterocyclic groups or unsubsituted phenyl,  R2–R4  represent non-heterocyclic groups and Y, Z, B, V and X as set forth in claim 18, exclusively. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20, 23, 25, 26, 29 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kavanagh et al. (J of Medicinal Chemistry (2016), 59(7), 3272-3302.
Kavanagh et al. specifically disclose the claimed compound wherein W is 4-0H substituted phenyl, A is hydroxy and X is hydrogen. Note compound 6 in Figure 2 on page 3274 therein.
Hence, the claimed compound is deemed to be anticipated therefrom.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1 et al. (US Patent no. 4,803,216) and Kavanagh et al.
Appleton et al. generically embrace the instant compounds.  Note the compounds of formula (I) of wherein R1, R3 are hydrogen and Ar2, R5 are (optionally substituted) phenyl. 
              It is believed that one having ordinary skill in the art would have found the claimed compounds prima facie obvious, since they are generically embraced by the disclosed formula; In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See also In re Malagari, 499 F.2 1297, 182 USPQ 549 (CCPA 1974); In re Lemin, 332 F.2d 839, 141 USPQ 814 (CCPA 1964); In re Rosicky, 276 F.2d 656, 125 USPQ 341 (CCPA 1960).  The requisite motivation for arriving at the claimed compounds stems from the fact that they fall within the generic class of compounds disclosed by Appleton et al.  Accordingly, one having ordinary skill in the art would have been motivated to prepare any of the compounds embraced by the disclosed generic formula, including those encompassed by the claims, with the expectation that each of them would be suitable as pharmaceutical agents.                                                         .
            It is believed well settled that a reference may be relied upon for all that it would have reasonably conveyed to one having ordinary skill in the art.  In re Fracalossi, 681 F.2d 792, 215 USPQ 569 (CCPA 1982); In re Lamberti, 545 F.2d 747, 192 USPQ 278 (CCPA 1976); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Susi, supra.
Appleton et al. disclose an analogous compound that differs only in having a 4-methoxy phenyl rather than applicants’ 4-hydroxy phenyl ring.  Note compound (i) recited in example 8 in column 9 therein. However, Appleton et al. teach the optional interchangeability of hydroxy and methoxy on the phenyl rings therein.  As discussed supra, Kavanagh et al. disclose the claimed 
Positional isomers, having the same radical on different positions of the molecule, are prima facie obvious, and require no secondary teaching.  An experienced synthetic organic chemist, who is in possession of the prior art compounds would be motivated to make Applicants' position isomeric compounds because the skilled artisan is conventionally taught the expectation that such close analogues would have similar properties and upon the routine nature of such position isomeric preparation in the art of medicinal chemistry.  It would be routine for the chemist to vary the point of attachment in order to increase potency and to establish better patent protection that surrounds the known compounds.  Decision on position isomers being structural prima facie is truly monumental and the following recited some examples among the many similar decisions:
In re JONES 74 USPQ 152 wherein (4-methyl naphthyl-1-acetic acid and 2-methyl naphthyl-1-acetic acid was set forth to be prima facie obvious over the known isomeric 1-methyl naphthyl-2-acetic acid).  See also Ex parte MOWRY AND SEYMOUR 91 USPQ 219 and Ex parte Ullyot 103 USPQ 185 which cited the Jones decision for isomeric pair 4-hydroxy-1-oxo-1,2,3,4-tetrahydroisoquinoline being prima facie obvious over 4-hydroxy-2-oxo-1,2,3,4-tetrahydroquinoline), and emphasizing  "[p]osition isomers are recognized by chemists as similar materials". 
Ex parte BIEL 124 USPQ 109,  the compound (N-ethyl-3-piperidyl diphenylacetate was found to be prima facie obvious over  N-alkyl-4-piperidyl diphenylacetate) and recites that "[appellant's arguments] do not, in any way, obviate the plain fact that appellant's DACTIL is an isomer of McElvain et al.'s compound. This close relationship places a burden on appellant to show some unobvious or unexpected beneficial properties in his compound in order to establish patentability".  
In  Ex parte Henkel 130 USPQ 474, (1-phenyl-3-methyl-4-hydroxypyrazole  was found to be obvious over 3-phenyl-5-methyl-4-hydroxypyrazole), because "appellants have made no comparative showing here establishing the distinguishing characteristics they allege which we might consider as evidence that the claimed compounds are unobvious.  It is clear from In re Henze, supra, and the authorities it cites, that at least this much is necessary to establish patentability in adjacent homologs and position isomers (emphasis added)".
In re Surrey 138 USPQ 67,  a (2,6-dimethylphenyl-N-(3-dimethylaminopropyl) carbamate was set forth to be prima facie obvious over 2,4-dimethylphenyl N-(3-dimethylaminopropyl) carbamate).
 In re MEHTA 146 USPQ 284, (2-(1-methyl)-pyrrolidylmethyl benzilate was set forth to be prima facie obvious over 3-(1-methyl)-pyrrolidylmethyl benzilate), "[t]he fact that a position isomer (emphasis added) of a compound is known is some evidence of the obviousness of that compound.  Position isomerism (emphasis added) is a fact of close structural (emphasis in original) similarity …".
Deutsche Gold-Und Silber-Scheideanstalt Vormals Roessler v. Commissioner of Patents, 148 USPQ 412,  the 1-azaphenothiazines were found to be prima facie obvious over 2-azaphenothiazines, 3-azaphenothiazines, and 4-azaphenothiazines. 
In re Crounse, 150 USPQ 554 ,  dye compounds with para (CONH2) and ortho (OCH3) were found to be prima facie obvious over the dye compounds having same nucleus and meta (CONH2) and para (OCH3) groups.
Ex parte Allais, 152 USPQ 66,  3-aminopropyl-6-methoxyindole was found to be prima facie obvious over  3-aminopropyl-5-methoxyindole).
In re Wiechert 152 USPQ 247, 1-methyl dihydrotestosterones was set forth to be prima facie obvious over 2-methyl dihydrotestosterones.  
Monsanto Company v. Rohm and Haas Company, 164 USPQ 556, at 559, (3',4'-dichloropropionanilide was set forth to be prima facie obvious over  2',4'-dichloropropionanilide and 2',5'-dichloropropionanilide.  
Ex parte Naito and Nakagawa, 168 USPQ 437,  the 3-phenyl-5-alkyl-isothiazole-4-carboxylic acid was set forth to be prima facie obvious over 5-phenyl-3-alkyl-isothiazole-4-carboxylic acid.   "[t]his merely involves position isomers (emphasis added) and under the decisions cited, the examiner's holding of prima facie obviousness is warranted."  
In re Fouche, 169 USPQ 429,  the 10-aliphatic substituted derivatives of dibenzo[a,d]cycloheptadiene was set forth to be prima facie obvious over 5-aliphatic substituted derivatives of dibenzo[a,d]cycloheptadiene.
Ex parte Engelhardt, 208 USPQ 343 at 349, "[i]f functional groups capable of withdrawing or repelling electrons are located in the chain or ring (emphasis added) of a biologically active compound, transfer of such groups to other positions in which their electronic effects are lessened or enhanced may alter the biological activity of the modified compound.  Hence, position isomerism (emphasis added) has been used as a tool to obtain new and useful drugs".  
In re Grabiak 226 USPQ 870, "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more a prima facie case may be made",  In re Deuel 34 
  Hence, the claimed compounds are deemed to be an optional variants of the compounds recited by the prior art references.
               It is believed that one having ordinary skill in the art before the effective filing date of the claimed invention would have found the claimed compounds prima facie obvious, since they are disclosed in the prior art references.   In absence of unexpected results, there is nothing unobvious in choosing the claimed compounds.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
          The expression “substituted” is employed in claim 18 with no indication given as to what the groups really are.  
essential , i.e., substituent for the claimed compounds utililties as treating any cancer.
 The specification lacks direction or guidance for placing all of the alleged products in the possession of the public without inviting more than routine experimentation. Applicants are referred to In re Fouche, 169 USPQ 429 CCPA 1971, MPEP 716.02(b).  
            There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The nature of the invention
        The nature of the invention is the preparation of the un-substituted compounds and all substituted compounds.
State of the Prior Art
         Substituents can have very different properties. The groups tend to convert from less stable to more stable forms.  No method exists to predict what group will work with any significant certainty. 
The amount of direction or guidance and the presence or absence of working examples
          The specification fails to describe any substituents. The recited groups often change into other forms during manufacture.  Based on the unpredictability in the art, applicants are not entitled to any and all unknown substituents or the recited groups.
          The written description is considered inadequate here in the specification.  Conception of the intended substituents should not be the role of the reader.  Applicants should, in return for a 20 year monopoly, be disclosing to the public that which they know as an actual demonstrated fact.  The disclosure should not be merely an invitation to experiment.  This is a 35 USC 112, first paragraph.  If you (the public) find that it works, I claim it, is not a proper basis of patentability.  In re Kirk, 153 USPQ 48, at page 53.                                           
The breadth of the claims   
             The breadth of the claims are drawn to all substituents in addition to the instant un-substituted compounds.
The quantity of experimentation needed
               The specification fails to describe any substituents.  Based on the unpredictability in the art, applicants are not entitled to any and all unknown substituents.  The disclosure is insufficient to allow extrapolation of the limited examples of the elected compounds to enable the scope of the compounds of formula (I) and their substituents. Specifically, the amount of guidance or direction needed to enable an invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the 
Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.”  See MPEP § 608.01(p).        
            The quantity of experimentation needed would be undue when faced with the lack of direction and guidance present in the instant specification in regards to the compounds and their unknown other forms being claimed.
            In terms of the 8 Wands factors, undue experimentation would be required to make or use the invention based on the content of the disclosure due to the breadth of the claims, the level of 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.          

          The following is a quotation of 35 U.S.C. 112(b):
 
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The expression “substituted in claim 18 is indefinite and unclear and are not defined in the claims and includes groups not contemplated by applicants.
            The claims measure the invention. United Carbon Co. v, Binney & Smith., 55 USPQ 381 at 384, col. 1, end of 1st paragraph, Supreme Court of the United States (1942).
          The U.S. Court of Claims held to this standard in Lockheed Aircraft Corp. v. United States, 193 USPQ 449, “Claims measure invention and resolution of invention must be based on what is claimed”.
          The C.C.P.A. in 1978 held “that invention is the subject matter defined by the claims submitted by the applicant.  We have consistently held that no applicant should have limitations of the specification read into a claim where no express statement of the limitation is included in the claim”: In re Priest, 199 USPQ 11, at 15. 
Conclusion	
Claims 18-20, 23, 25, 26, 29 and 32 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PATRICIA L MORRIS/            Primary Examiner, Art Unit 1625                                                                                                                                                                                            



plm
October 20, 2021